  Case 19-25325       Doc 20    Filed 08/28/19 Entered 08/28/19 17:05:25          Desc Main
                                  Document     Page 1 of 2


Justin O. Burton(6506)
Scott T. Blotter(6185)
RULON T.BURTON & ASSOCIATES
Attorney for Debtor(s)
6000 South Fashion Blvd.
Murray, Utah 84107
(801)288-0202


  IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF UTAH


 In Re:                                           ChlSBKNo.: 19-25325

 HENRY JEAN LEGENDRE and                          Hrg.: September 11, 2019 at 9:00 a.m.
 NOELLE C. LEGENDRE,
                                                  Hon. Joel T. Marker
 DEBTOR(S)

     OBJECTION TO MOTION TO TERMINATE AUTOMATIC STAY FILED ON
                         BEHALF OF WELLS FARGO BANK,N.A.



       Henry Jean Legendre and Noelle C. Legendre (the "Debtors"), by and through counsel,
Rulon T. Burton & Assoc., hereby object to the Motion for Relieffrom the Automatic Stay
(hereafter,"Motion"), filed by Wells Fargo Bank,N.A.,(hereafter,"Creditor"), on the grounds
that any delinquency will be cured through an agreed Order between the parties.


       THEREFORE,Debtors respectfully requests that this Court deny Creditor's Motion, as
outlined herein.



       DATED: August 28,2019



                                                     Justin O. Burton
                                                     Attorneyfor Debtor(s)
                                                     Rulon T. Burton & Associates
  Case 19-25325       Doc 20    Filed 08/28/19 Entered 08/28/19 17:05:25          Desc Main
                                  Document     Page 2 of 2




                                  MAILING CERTIFICATE

               Under penalty of peijuiy, I hereby certify, that on                       ,2019,1
caused to be delivered electronically via ECF and/or mailed, postage prepaid, or electronically
filed, a true and correct copy ofthe OBJECTION TO MOTION TO TERMINATE
AUTOMATIC STAY FILED ON BEHALF OF WELLS FARGO BANK,N.A.to the
following: Lon A. Jenkins, Trustee, via ECF; Kent W.Plott, via ECF; Mark S. Middlemas, via
ECF

Henry Jean Legendre & Noelle C. Legendre
13054 South Padstow Lane
Herriman, UT 84096



                                                    Mailing Clef
